Exhibit 10.1

 

OLD SECOND BANCORP, INC.

2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 2),
by and between the Participant and Old Second Bancorp, Inc., a Delaware
corporation;

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Old Second Bancorp, Inc. 2008 Equity
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Award Agreement, and the Participant has been selected by the Committee
administering the Plan to receive a Restricted Stock Award under the Plan;

 


NOW, THEREFORE, IT IS AGREED, BY AND BETWEEN THE COMPANY AND THE PARTICIPANT, AS
FOLLOWS:


 


SECTION 1.              AWARD.  IN ACCORDANCE WITH THE PLAN, THE COMPANY HEREBY
GRANTS TO THE PARTICIPANT THIS AWARD WHICH REPRESENTS THE RIGHT TO RECEIVE STOCK
(THE “COVERED SHARES”) AS SET FORTH IN SECTION 2. THIS AWARD IS IN ALL RESPECTS
LIMITED AND CONDITIONED AS PROVIDED HEREIN.


 


SECTION 2.              TERMS OF RESTRICTED STOCK AWARD.  THE FOLLOWING WORDS
AND PHRASES RELATING TO THE GRANT OF THE AWARD SHALL HAVE THE FOLLOWING
MEANINGS:


 


(A)           THE “PARTICIPANT” IS [               ].


 


(B)           THE “GRANT DATE” IS [               ].


 


(C)           THE NUMBER OF “COVERED SHARES” IS [          ] SHARES OF STOCK.


 

Except where the context clearly implies to the contrary, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Plan.

 


SECTION 3.              RESTRICTED PERIOD.  THIS AWARD AGREEMENT EVIDENCES THE
COMPANY’S GRANT TO THE PARTICIPANT AS OF THE GRANT DATE, ON THE TERMS AND
CONDITIONS DESCRIBED IN THIS AWARD AGREEMENT AND IN THE PLAN, THE RIGHT OF THE
PARTICIPANT TO RECEIVE STOCK FREE OF RESTRICTIONS ONCE THE RESTRICTED PERIOD
ENDS.


 


(A)           SUBJECT TO THE LIMITATIONS OF THIS AWARD AGREEMENT, THE
“RESTRICTED PERIOD” FOR THE COVERED SHARES SHALL BEGIN ON THE GRANT DATE AND END
UPON THE FIRST TO OCCUR OF THE FOLLOWING (BUT ONLY IF THE PARTICIPANT HAS NOT
HAD A TERMINATION OF SERVICE BEFORE THE END OF THE RESTRICTED PERIOD):


 


(I)            THE DATE ON WHICH ALL OBLIGATIONS OF THE COMPANY ARISING FROM
FINANCIAL ASSISTANCE PROVIDED UNDER THE TROUBLED ASSET RELIEF PROGRAM

 

--------------------------------------------------------------------------------


 


UNDER THE EMERGENCY ECONOMIC STABILIZATION ACT OF 2008 ARE NO LONGER
OUTSTANDING; OR


 


(II)           THE DATE ON WHICH THE RESTRICTIONS AND EXECUTIVE COMPENSATION
LIMITS APPLICABLE TO THIS AWARD AGREEMENT, ARE WAIVED, REMOVED OR REDACTED, OR
ARE OTHERWISE NO LONGER APPLICABLE.


 


(B)           IN THE EVENT THE PARTICIPANT’S TERMINATION OF SERVICE OCCURS PRIOR
TO THE EXPIRATION OF THE RESTRICTED PERIOD, THE PARTICIPANT SHALL FORFEIT ALL
RIGHTS, TITLE AND INTEREST IN AND TO THE COVERED SHARES STILL SUBJECT TO A
RESTRICTED PERIOD AS OF THE PARTICIPANT’S TERMINATION OF SERVICE DATE.


 


SECTION 4.              DELIVERY OF SHARES.  DELIVERY OF STOCK OR OTHER AMOUNTS
UNDER THIS AWARD AGREEMENT AND THE PLAN SHALL BE SUBJECT TO THE FOLLOWING:


 


(A)           COMPLIANCE WITH APPLICABLE LAWS.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AWARD AGREEMENT OR THE PLAN, THE COMPANY SHALL HAVE NO
OBLIGATION TO DELIVER ANY STOCK OR MAKE ANY OTHER DISTRIBUTION OF BENEFITS UNDER
THIS AWARD AGREEMENT OR THE PLAN UNLESS SUCH DELIVERY OR DISTRIBUTION COMPLIES
WITH ALL APPLICABLE LAWS (INCLUDING, THE REQUIREMENTS OF THE SECURITIES ACT),
AND THE APPLICABLE REQUIREMENTS OF ANY SECURITIES EXCHANGE OR SIMILAR ENTITY.


 


(B)           CERTIFICATES.  TO THE EXTENT THAT THIS AWARD AGREEMENT AND THE
PLAN PROVIDE FOR THE ISSUANCE OF STOCK, THE ISSUANCE MAY BE EFFECTED ON A
NON-CERTIFICATED BASIS, TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW OR THE
APPLICABLE RULES OF ANY STOCK EXCHANGE.


 


SECTION 5.              WITHHOLDING.  ALL DELIVERIES OF SHARES OF STOCK PURSUANT
TO THIS AWARD AGREEMENT SHALL BE SUBJECT TO WITHHOLDING OF ALL APPLICABLE
TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE PARTICIPANT (OR IF
APPLICABLE, PERMITTED ASSIGNS, HEIRS OR DESIGNATED BENEFICIARIES) TO REMIT TO
THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY TAX REQUIREMENTS PRIOR TO THE
DELIVERY DATE OF ANY CERTIFICATE OR CERTIFICATES FOR STOCK (OR CASH OR OTHER
PROPERTY) UNDER THE AWARD AGREEMENT.  AT THE ELECTION OF THE PARTICIPANT,
SUBJECT TO THE RULES AND LIMITATIONS AS MAY BE ESTABLISHED BY THE COMPANY, SUCH
WITHHOLDING OBLIGATIONS MAY BE SATISFIED THROUGH THE SURRENDER OF SHARES OF
STOCK WHICH THE PARTICIPANT ALREADY OWNS, OR TO WHICH PARTICIPANT IS OTHERWISE
ENTITLED.


 


SECTION 6.              NON-TRANSFERABILITY OF AWARD.  DURING THE RESTRICTED
PERIOD, THE PARTICIPANT SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE,
MORTGAGE, ENCUMBER OR DISPOSE OF ANY COVERED SHARES AWARDED UNDER THIS AWARD.


 


SECTION 7.              DIVIDENDS.  THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
DIVIDENDS AND DISTRIBUTIONS PAID ON THE COVERED SHARES DURING THE RESTRICTED
PERIOD; PROVIDED, HOWEVER, THAT NO DIVIDENDS OR DISTRIBUTIONS SHALL BE PAYABLE
TO OR FOR THE BENEFIT OF THE PARTICIPANT WITH RESPECT TO RECORD DATES FOR SUCH
DIVIDENDS OR DISTRIBUTIONS OCCURRING BEFORE OR PRIOR TO THE GRANT DATE, OR WITH
RESPECT TO RECORD DATES FOR SUCH DIVIDENDS OR DISTRIBUTIONS OCCURRING ON OR
AFTER THE DATE, IF ANY, ON WHICH THE PARTICIPANT HAS FORFEITED THOSE COVERED
SHARES.

 

2

--------------------------------------------------------------------------------


 


SECTION 8.              VOTING RIGHTS.  THE PARTICIPANT SHALL BE ENTITLED TO
VOTE THE COVERED SHARES DURING THE RESTRICTED PERIOD; PROVIDED, HOWEVER, THAT
THE PARTICIPANT SHALL NOT BE ENTITLED TO VOTE COVERED SHARES WITH RESPECT TO
RECORD DATES FOR ANY COVERED SHARES OCCURRING ON OR AFTER THE DATE, IF ANY, ON
WHICH THE PARTICIPANT HAS FORFEITED THOSE COVERED SHARES.


 


SECTION 9.              DEPOSIT OF RESTRICTED STOCK AWARD.  EACH CERTIFICATE
ISSUED WITH RESPECT TO COVERED SHARES AWARDED UNDER THIS AWARD AGREEMENT AND
SUBJECT TO THE RESTRICTIONS CONTAINED HEREIN, SHALL BE REGISTERED IN THE NAME OF
THE PARTICIPANT AND SHALL BE RETAINED BY THE COMPANY, OR AN AGENT OF THE
COMPANY, UNTIL THE END OF THE RESTRICTED PERIOD WITH RESPECT TO SUCH COVERED
SHARES.


 


SECTION 10.            HEIRS AND SUCCESSORS.  THIS AWARD AGREEMENT SHALL BE
BINDING UPON, AND INURE TO THE BENEFIT OF, THE COMPANY AND ITS SUCCESSORS AND
ASSIGNS, AND UPON ANY PERSON ACQUIRING, WHETHER BY MERGER, CONSOLIDATION,
PURCHASE OF ASSETS OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS AND BUSINESS.  IF ANY RIGHTS OF THE PARTICIPANT OR BENEFITS DISTRIBUTABLE
TO THE PARTICIPANT UNDER THIS AWARD AGREEMENT HAVE NOT BEEN SETTLED OR
DISTRIBUTED, RESPECTIVELY, AT THE TIME OF THE PARTICIPANT’S DEATH, SUCH RIGHTS
SHALL BE SETTLED AND PAYABLE TO THE DESIGNATED BENEFICIARY, AND SUCH BENEFITS
SHALL BE DISTRIBUTED TO THE DESIGNATED BENEFICIARY, IN ACCORDANCE WITH THE
PROVISIONS OF THIS AWARD AGREEMENT AND THE PLAN.  THE “DESIGNATED BENEFICIARY”
SHALL BE THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE PARTICIPANT IN A
WRITING FILED WITH THE COMMITTEE IN SUCH FORM AS THE COMMITTEE MAY REQUIRE.  THE
DESIGNATION OF BENEFICIARY FORM MAY BE AMENDED OR REVOKED FROM TIME TO TIME BY
THE PARTICIPANT.  IF A DECEASED PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY, OR
IF THE DESIGNATED BENEFICIARY DOES NOT SURVIVE THE PARTICIPANT, ANY RIGHTS THAT
WOULD HAVE BEEN PAYABLE TO THE PARTICIPANT AND SHALL BE PAYABLE TO THE LEGAL
REPRESENTATIVE OF THE ESTATE OF THE PARTICIPANT.  IF A DECEASED PARTICIPANT
DESIGNATES A BENEFICIARY AND THE DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT
BUT DIES BEFORE THE SETTLEMENT OF DESIGNATED BENEFICIARY’S RIGHTS UNDER THIS
AWARD AGREEMENT, THEN ANY RIGHTS THAT WOULD HAVE BEEN PAYABLE TO THE DESIGNATED
BENEFICIARY SHALL BE PAYABLE TO THE LEGAL REPRESENTATIVE OF THE ESTATE OF THE
DESIGNATED BENEFICIARY.


 


SECTION 11.            ADMINISTRATION.  THE AUTHORITY TO MANAGE AND CONTROL THE
OPERATION AND ADMINISTRATION OF THIS AWARD AGREEMENT AND THE PLAN SHALL BE
VESTED IN THE COMMITTEE, AND THE COMMITTEE SHALL HAVE ALL POWERS WITH RESPECT TO
THIS AWARD AGREEMENT AS IT HAS WITH RESPECT TO THE PLAN. ANY INTERPRETATION OF
THIS AWARD AGREEMENT OR THE PLAN BY THE COMMITTEE AND ANY DECISION MADE BY IT
WITH RESPECT TO THIS AWARD AGREEMENT OR THE PLAN ARE FINAL AND BINDING ON ALL
PERSONS.


 


SECTION 12.            PLAN GOVERNS.  NOTWITHSTANDING ANYTHING IN THIS AWARD
AGREEMENT THE CONTRARY, THIS AWARD AGREEMENT SHALL BE SUBJECT TO THE TERMS OF
THE PLAN, A COPY OF WHICH MAY BE OBTAINED BY THE PARTICIPANT FROM THE OFFICE OF
THE SECRETARY OF THE COMPANY; AND THIS AWARD AGREEMENT ARE SUBJECT TO ALL
INTERPRETATIONS, AMENDMENTS, RULES AND REGULATIONS PROMULGATED BY THE COMMITTEE
FROM TIME TO TIME PURSUANT TO THE PLAN.  NOTWITHSTANDING ANYTHING IN THIS AWARD
AGREEMENT TO THE CONTRARY, IN THE EVENT OF ANY DISCREPANCIES BETWEEN THE
CORPORATE RECORDS AND THIS AWARD AGREEMENT, THE CORPORATE RECORDS SHALL CONTROL.

 

3

--------------------------------------------------------------------------------


 


SECTION 13.            INTERPRETATION.  THE AWARD AGREEMENT IS SUBJECT TO ALL
INTERPRETATIONS, AMENDMENTS, RULES AND REGULATIONS PROMULGATED BY THE COMPANY
FROM TIME TO TIME.  ANY INTERPRETATION OF THE AWARD AGREEMENT BY THE COMPANY AND
ANY DECISION MADE BY IT WITH RESPECT TO THE AWARD AGREEMENT ARE FINAL AND
BINDING ON ALL PERSONS.  NOTWITHSTANDING ANYTHING IN THE AWARD AGREEMENT TO THE
CONTRARY, IN THE EVENT OF ANY DISCREPANCIES BETWEEN THE CORPORATE RECORDS AND
THE AWARD AGREEMENT, THE CORPORATE RECORDS SHALL CONTROL


 


SECTION 14.            NOT AN EMPLOYMENT CONTRACT.  THE AWARD WILL NOT CONFER ON
THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT OR OTHER
SERVICE WITH THE COMPANY OR ANY SUBSIDIARY, NOR WILL IT INTERFERE IN ANY WAY
WITH ANY RIGHT THE COMPANY OR ANY SUBSIDIARY WOULD OTHERWISE HAVE TO TERMINATE
OR MODIFY THE TERMS OF SUCH PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE AT ANY
TIME.


 


SECTION 15.            AMENDMENT.  THIS AWARD AGREEMENT MAY BE AMENDED IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN, AND MAY OTHERWISE BE AMENDED BY
WRITTEN AWARD AGREEMENT OF THE PARTICIPANT AND THE COMPANY WITHOUT THE CONSENT
OF ANY OTHER PERSON.


 


SECTION 16.            GOVERNING LAW.  THIS AWARD AGREEMENT, THE PLAN, AND ALL
ACTIONS TAKEN IN CONNECTION HEREWITH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS, EXCEPT AS SUPERSEDED BY APPLICABLE FEDERAL LAW.


 


SECTION 17.            VALIDITY.  IF ANY PROVISION OF THIS AWARD AGREEMENT IS
DETERMINED TO BE ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR
INVALIDITY SHALL NOT AFFECT THE REMAINING PARTS HEREOF, BUT THE AWARD AGREEMENT
SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL OR INVALID PROVISION HAS
NEVER BEEN INCLUDED HEREIN.


 


SECTION 18.            SECTION 409A AMENDMENT.  THE COMMITTEE RESERVES THE RIGHT
(INCLUDING THE RIGHT TO DELEGATE SUCH RIGHT) TO UNILATERALLY AMEND THIS AWARD
WITHOUT THE CONSENT OF THE PARTICIPANT IN ORDER TO MAINTAIN AN EXCLUSION FROM
THE APPLICATION OF, OR TO MAINTAIN COMPLIANCE WITH, CODE SECTION 409A. 
PARTICIPANT’S ACCEPTANCE OF THIS AWARD AGREEMENT CONSTITUTES ACKNOWLEDGEMENT AND
CONSENT TO SUCH RIGHTS OF THE COMMITTEE.


 


SECTION 19.            EESA AMENDMENT.  THE COMMITTEE RESERVES THE RIGHT
(INCLUDING THE RIGHT TO DELEGATE SUCH RIGHT) TO UNILATERALLY AMEND THIS AWARD
AGREEMENT WITHOUT THE CONSENT OF THE PARTICIPANT IN ORDER TO MAINTAIN AN
EXCLUSION FROM THE APPLICATION OF, OR TO MAINTAIN COMPLIANCE WITH,
SECTION 111(B)(3)(D)(I)(III) OF THE EMERGENCY ECONOMIC STABILIZATION ACT OF
2008.  PARTICIPANT’S ACCEPTANCE OF THIS AWARD CONSTITUTES ACKNOWLEDGEMENT AND
CONSENT TO SUCH RIGHTS OF THE COMMITTEE.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant and the Company have executed this Award
Agreement, all as of the Grant Date.

 

 

PARTICIPANT

 

 

 

 

 

[                         ]

Date

 

 

 

 

 

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

5

--------------------------------------------------------------------------------